ORDER
Appellant is appealing the lower court’s order which terminated his parental rights as father of his child, which directed that appellant’s daughter become the adopted child of respondent Berry (the current husband of the child’s mother), and which directed appropriate state officials to effect a change in the child’s name and status. Appellant sought a supersedeas below which was denied and now seeks a supersedeas from the Court.
The order on appeal is one regarding a child and is, therefore, not suspended by the pendency of the appeal. Rule 41, Rules of Practice of the Supreme Court; S. C. Code Ann. § 20-7-2220 (Supp. 1982). We hereby grant appellant’s petition for supersedeas in order to prevent the appeal from becoming moot.
We also remand this matter to the family court to determine appropriate visitation and support arrangements.
This order is to be published with the opinions of this Court.